



DEED OF TRUST


THIS DEED OF TRUST (“Deed of Trust”), made and entered into this 22nd day of
January, in the year 2009, by and between GLENEAGLES APARTMENTS, LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, having its principal place of business at 222 Smallwood Village
Center, St. Charles, Maryland 20602  hereinafter referred to as the ‘‘Grantor,”
and David A. Barsky, Esq., of Washington, D.C., as Trustee, hereinafter referred
to as the “Trustee,” and CAPMARK FINANCE INC., a California corporation, with
its principal office in Horsham, Pennsylvania, and hereinafter referred to as
the “Beneficiary” (which designations shall include the respective successors
and assigns and the successors in the interest of the several parties).




WHEREAS, the Grantor is justly indebted to the Beneficiary in the principal sum
of TWENTY-FIVE MILLION FORTY-FIVE THOUSAND TWO HUNDRED AND NO/100THS DOLLARS
($25,045,200.00), evidenced by a note of even date herewith bearing interest at
Six and nine tenths per centum (6.90%) per annum, payable in monthly
installments with a final maturity of July 1, 2050, which note is identified as
being secured hereby by a certificate thereon.


AND WHEREAS, the Grantor desires to secure to the Beneficiary the full and
punctual payment of said debt and interest thereon, and the performance of the
covenants herein contained, as well as any and all renewals or extension of said
note, or of any part thereof, with interest thereon, and also to secure the
reimbursement to the holder or holders of said note and to the Trustee or
substitute trustee, and any purchaser or purchasers, grantee or grantees under
any sale or sales under the provisions of this Trust for all money which may be
advanced as herein provided for, and for any and all costs and expenses
(including reasonable attorney’s fees) incurred or paid on account of any
litigation at law or in equity which may arise in respect to this Trust, or to
the indebtedness or to the property herein mentioned, or in obtaining possession
of the premises after any sale which may be made as hereinafter provided for.


NOW, THEREFORE, THIS DEED OF TRUST WlTNESSETH: That the said Grantor, in
consideration of the premises and of One Dollar ($1), to it in hand paid by the
Trustee (the receipt of which, before the sealing and delivery of these
presents, is hereby acknowledged), has granted and conveyed, and does hereby
grant and convey unto the Trustee, in fee simple, the following-described land
and premises with the easements, rights, ways, and appurtenances thereunto
belonging, situate, and lying in Charles County, State of Maryland, more
particularly described as follows:




PLEASE SEE EXHIBIT “A” LEGAL DESCRIPTION
ATTACHED HERETO AND MADE PART HEREOF


         TOGETHER with all buildings and improvements of every kind and
description now or hereafter erected or placed thereon, and all fixtures,
including but not limited to all gas and electric fixtures, engines and
machinery, radiators, heaters, furnaces, heating equipment, steam and hot water
boilers, stoves, ranges, elevators, and motors, bathtubs, sinks, water closets,
basins, pipes, faucets and other plumbing and heating fixtures, mantels,
refrigerating plant and refrigerators, whether mechanical or otherwise, cooking
apparatus and appurtenances, furniture, shades, awnings, screens, blinds and
other furnishings; and
 
                 TOGETHER with all of the rents, issues, and profits which may
arise or be had therefrom, and all articles of personal property now or
hereafter attached to or used in and about the building or buildings now erected
or hereafter to be erected on the lands herein described which are necessary the
complete and comfortable use and occupancy of such building or buildings for the
purposes for which they were or are to be erected, including all goods and
chattels and personal property as are ever used or furnished in operating a
building or the activities conducted therein, similar to the one described and
referred to, and all renewals or replacements thereof or articles in
substitution therefor, whether or not the same are, or shall be attached to said
building or buildings in any manner. The parties hereto agree that to the extent
permitted by law the foregoing property shall be deemed to be real estate and
affixed to the realty; and


TOGETHER with all building materials and equipment now or hereafter delivered to
said premises and intended to be installed therein


TO HAVE AND TO HOLD the above granted and bargained premises together with all
the appurtenances, unto said Trustee, its successors in this trust and assigns
forever, to its and their proper use and behoof.


IN AND UPON THE USES AND TRUSTS FOLLOWING, that is to say:


FIRST. Until any default in payment of any matter of indebtedness hereby secured
as herein provided for, or until breach of any of the covenants herein
contained, to permit the said Grantor, its successors and assigns, to possess
and enjoy said land and premises and to receive the rents, issues and profits
thereof, and on full payment of said note, and of any extensions or renewals
thereof, and interest thereon and all sums advanced or expended as herein
provided, and all other proper costs, charges, expenses commissions, and
half-commissions, at any time before the sale hereinafter provided for, to
release and reconvey unto and at the cost of the said Grantor, or the party or
parties then claiming under it. the aforesaid land and premises.


SECOND. Upon any default being made in the payment of said note or of any
installment of principal or interest thereon, or any renewal or extension
thereof or of any note or notes hereafter given for interest covering any
extension, with interest thereon from maturity of the same, when and as the same
shall become due and payable, or upon any default in payment, when due of any
tax, water rate or assessment, general or special now or hereafter assessed
against said land and premises, or any past thereof, while this Trust exists, or
upon any default in keeping, while this Trust exists, the buildings or other
improvements now or hereafter erected on said land insured against loss by fire
or other hazard in companies and amounts satisfactory to the Beneficiary, and
the Secretary of Housing and Urban Development, acting by and through the
Federal Housing Commissioner; or upon default in payment of demand of any sum or
sums advanced by the holder or holders of said note on account of any costs and
expenses of this Trust, or on account of any such tax or assessment, water rate
or insurance, or expense of litigation, or on account of any lien, deed of
trust, or mortgage on said land and premises prior in lien to this Trust, with
interest thereon at the rate specified in the note from date of advance; or upon
default in the performance of any of the covenants or agreements herein or in
said note contained, then upon any and every such default so made as aforesaid
and a continuation thereof for thirty (30) days after written notice as
hereinafter provided, the said Trustee, or sub­stitute trustee, shall sell the
aforesaid land and premises and improvement at public auction at such time and
place, upon such terms and conditions, and after such previous public notice,
with such postponement of sale or resale, as the Trustee, or substitute trustee,
shall deem best for the interest of all parties concerned; and (the terms of
sale be in complied with) shall convey the same in fee to the purchasers at the
cost of Grantor or of the purchaser of the land, premises and improvements so
sold, such purchaser being hereby discharged from all liability for the
application of the purchase money; shall apply the proceeds of sale (after
paying all expenses of sale, all taxes, water rates, and assessments thereon
due, all sums advanced as herein provided for, with interest as aforesaid, and a
trustee’s commission of one per centum (1%) on the gross amount of sales), to
the payment of the aforesaid indebtedness or such much thereof as may then
remain unpaid, whether then due or not, and the interest thereon to date of
payment (it being agreed that the said note shall, upon such sale being made
before the maturity of said note, or before the maturity of any renewal or
extension thereof, be and become immediately due and payable, at the election of
the holder thereof), paying over the surplus, if any, to the said Grantor, its
successors or assigns, upon the surrender and delivery to the purchaser, his,
her its or their heirs or assigns, of possession of the land, premises, and
improvements so sold and conveyed, as aforesaid, less the expense, if any, of
obtaining possession thereof.


The Grantor, in order more fully to protect the security hereof, covenants and
agrees as follows:


1.           That it will pay the note at the times and in the manner provided
therein.


2.           That it will not permit or suffer the use of any of the property
for any purpose other than the use for which the same was intended at the time
this Deed of Trust was executed.


3.           That the Regulatory Agreement, if any, executed by the Grantor and
the Secretary of Housing and Urban Development, acting by and through the
Federal Housing Commissioner, which is being recorded simultaneously herewith,
is incorporated in and made a part of this Deed of Trust. Upon default under the
Regulatory Agreement and upon the request of the Secretary of Housing and Urban
Development, acting by and through the Federal Housing Commissioner, the
Beneficiary, at its option, may declare this Deed of Trust in default and may
declare the whole of the indebtedness secured hereby to be due and payable.


4.           That all rents, profits and income from the property covered by
this Deed of Trust are hereby assigned to the Beneficiary for the purpose of
discharging the debt hereby secured. Permission is hereby given to Grantor, so
long as no default exists hereunder, to collect such rents, profits and income.


5.           That upon default hereunder Beneficiary shall be entitled to the
appointment of a receiver by any court having jurisdiction, without notice, to
take possession and protect the property described herein and operate same and
collect the rents, profits and income therefrom.


6.           That at the option of the Grantor the principal balance secured
hereby may be reamortized on terms acceptable to the Secretary of Housing and
Urban Development, acting by and through the Federal Housing Commissioner, if a
partial prepayment results from an award in condemnation in accordance with
provisions of paragraph 16 herein, or from an insurance payment made in
accordance with provisions of paragraph 11 herein, where there is a resulting
loss of project income.


7.           That, in order more fully to protect the security of this Deed of
Trust, the Grantor, together with and in addition to, the monthly payments of
interest or of principal and interest under the terms of the note secured hereby
beginning on the first day of the first month after the date hereof and monthly
thereafter until the said note is fully paid, will pay to the Beneficiary the
following sums:


 
(a)
An amount sufficient to provide the Beneficiary with funds to pay the next
mortgage insurance premium if this instrument and the note secured hereby are
insured, or a monthly service charge, if they are held by the Secretary of
Housing and Urban Development, acting by and through the Federal Housing
Commissioner, as follows:



 
(I)
If and so long as said note of even date and this instrument are insured or are
reinsured under the provisions of the National Housing Act, an amount sufficient
to accumulate in the hands of the Beneficiary one (1) month prior to its due
date the annual mortgage insurance premium, in order to provide such Beneficiary
with funds to pay such premium to the Secretary of Housing and Urban
Development, acting by and through the Federal Housing Commissioner pursuant to
the National Housing Act, as amended, and applicable Regulations thereunder, or



 
(II)
Beginning with the first day of the month following an assignment of this
instrument and the note secured hereby to the Secretary of Housing and Urban
Development, acting by and through the Commissioner, a monthly service charge
which shall be an amount equal to one-twelfth (1/12) of one half (1/2) per
centum of the average outstanding principal balance due on the note computed for
each successive year beginning with the first of the month following such
assignment, without taking into account delinquencies or prepayments.



 
(b)
A sum equal to the ground rents, if any, next due, plus the premiums that will
next become due and payable on policies of fire and other property insurance
covering the premises covered hereby, plus water rates, taxes and assessments
next due on the premises covered hereby, plus water rates, taxes and assessments
next due on the premises covered hereby (all as estimated by the Beneficiary)
less all sums already paid therefor divided by the number of months to elapse
before one month prior to the date when such ground rents, premiums, water
rates, taxes, and special assessments.



 
(c)
All payments mentioned in the two preceding subsections of this paragraph and
all payments to be made under the note secured hereby shall be added together
and the aggregate amount thereof shall be paid each month in a single payment to
be applied by Beneficiary to the following items in the order set forth:



 
(I)
premium charges under the Contract of Insurance with the Secretary of Housing
and Urban Development, acting by and through the Federal Housing Commissioner or
service charge,



 
(II)
ground rents, taxes, special assessments, water rates, property insurance
premiums,



 
(III)
interest on the note secured hereby;



 
(IV)
amortization of the principal of said note.



Any deficiency in the amount of any such aggregate monthly payment shall, unless
paid prior to the due date of the next such payment, constitute a default under
this Deed of Trust.


8.           Any excess funds accumulated under (b) of the preceding paragraph
remaining after payment of the items therein mentioned, shall be credited to
subsequent monthly payments of the same nature required thereunder; but if any
such item shall exceed the estimate therefor the Grantor shall without demand
forthwith make good the deficiency. Failure to do so before the due date of such
item shall be a default hereunder.  In case of termination of the Contract of
Mortgage Insurance by prepayment of the debt in full, or otherwise (except as
hereinafter provided), accumulations under (a) of the preceding paragraph hereof
not required to meet payments due under the Contract of Mortgage Insurance,
shall be credited so the Grantor. If the property is sold under foreclosure or
is otherwise acquired by the Beneficiary after default, any remaining balance of
the accumulations under the preceding paragraph shall be credited to the
principal of the debt secured hereby as of the date of commencement of
foreclosure proceedings or as of the date the property is otherwise acquired,
and accumulations under (a) of the preceding paragraph shall be likewise
credited unless required to pay sums due the Secretary of Housing and Urban
Development, acting by and through the Federal Housing Commissioner under the
Contract of Mortgage Insurance.


9.           That the Grantor will pay all ground rents, if any, taxes,
assessments, water rates and other governmental or municipal charges or
imposi­tions to the extent provision therefor has not been made by monthly
payments as hereinbefore provided before the same become delinquent or subject
to interest or penalties, and in default thereof the Beneficiary may pay the
same. All such sums so paid by the Beneficiary plus any sums which the
Beneficiary has advanced to pay mortgage insurance premiums or property and
other hazard insurance premiums not provided for by monthly payments hereunder
shall be added to the principal sum secured by this Deed of Trust, shall bear
interest at the rate specified in the note from the date of the advance and
shall be due and payable to the Beneficiary upon demand.


10.           To keep all buildings, fences and other improvements now or
hereafter erected on said land and premises in good order and repair and not to
do or permit waste.


11.           That the Grantor will keep the improvements now existing or
hereafter erected on the mortgaged property insured against loss by fire and
such other hazards, casualties, and contingencies, as may be stipulated by the
Commissioner upon the insurance of the mortgage and other hazards as may be
required from time to time by the Beneficiary, and all such insurance shall be
carried in such companies and be for such periods as may be required by the
Beneficiary, and be in an amount which will comply with the coinsurance clause
percentage applicable to the location and character of the property, but in no
event shall the amounts of coverage be less than eighty percent of the insurable
values and equipment of the property or less than the unpaid balance of the
insured Deed of Trust, whichever is lesser, and in default thereof, the
Beneficiary shall have the right to effect insurance. Such policies shall be in
the standard form and endorsed with standard mortgagee clause with loss payable
to the Beneficiary and shall be deposited with the Beneficiary. The insurance
carrier providing the insurance shall be chosen by Grantor subject to the
approval of the Beneficiary, which approval shall not be unreasonably withheld.


That if the premises covered hereby, or any part thereof, shall be damaged by
fire or other hazard against which insurance is held as hereinbefore provided,
the amounts paid by any insurance company pursuant to the contract of insurance
shall, to the extent of the indebtedness then remaining unpaid, be paid to the
Beneficiary, and at its option, may be applied to the debt or released for the
repairing or rebuilding of the premises.


12.           To pay all costs and expenses and attorney’s fees (including
continuation of abstract) of the Trustee and of the Beneficiary in case of any
litigation involving this property or in presenting claim under any
administration or other proceeding where proof of claim is required by law to be
filed.


13.           The irrevocable power to appoint a substitute trustee is hereby
expressly granted to the Beneficiary, its successors and assigns, to be
exercised at any time hereafter without notice and without specifying any reason
therefor, by filing for record in the office where this instrument is recorded a
deed of appointment. The Grantor for itself, its successors and assigns, and the
Trustee herein named, or that hereafter may be substituted hereunder, expressly
waives notice of the exercise of this power and the giving of bond by any
trustee, as well as any requirement for application to any court for the
removal, appointment or substitution of any trustee hereunder.


14.           The said Grantor will not assign the rent or any part of the rent
of said land and premises or any building now or hereafter erected thereon, nor
demolish or remove any building now or hereafter erected on said land and
premises, without the written consent of the Beneficiary.  In event of default
in the performance of any of the covenants or conditions hereof, upon request of
the Beneficiary the Trustee, either in person or by agent, shall be entitled to
immediate possession of said land and premises and to receive and collect the
rents, issues, and profits thereof, and if the Grantor shall, after default and
after demand for possession, remain in possession of said land and premises, the
Grantor shall be a tenant at will thereof of the Trustee and shall at once
surrender possession on demand of the Trustee, who may thereupon enter and take
possession and collect the rents, issues, and profits of said land and premises
and apply them, less five per centum (5%) thereof to be reserved for commission,
in payment of the expenses incurred in obtaining possession and toward the
repairs and insurance of said land and premises, and the payment of taxes and
assess­ments thereon, and in redemption from sales therefor and of the
indebtedness secured hereby. And it is hereby covenanted, understood, and agreed
that the assignment of said rents, and the collection and application of the
same as herein made and authorized, shall in no manner be taken or held to
interfere with or abridge the power of sale and disposition granted to the
Trustee hereunder for any of the defaults mentioned herein, nor shall the said
assignment of rents and the collection and application of the same, as herein
made and authorized, in any manner at law or in equity, dis­charge or relieve
the Grantor, its successors and assigns, from the full payment of the balance of
the indebtedness secured by this Deed of Trust in strict accordance with the
terms hereof and of the note hereby secured.


15.           The Trustee may act hereunder and may sell and convey said land
and premises under the power granted by this instrument, although the Trustee
has been, may now be and may hereafter be, attorney or agent of the Beneficiary
in respect to the loan made by the Beneficiary evidenced by the note or this
Deed of Trust, or in respect to any matter or business whatsoever. The
Beneficiary may bid and become the purchaser at any sale under this Deed of
Trust. It is further agreed that, if said property be advertised for sale as
herein provided and not sold, the Trustee shall be entitled to a reasonable
commission not exceeding one-half (1/2) of the commission provided in case of
sale, to be computed on the amount of principal then unpaid.


16.           That if the land and premises, or any part thereof, be condemned
under any power of eminent domain or acquired for any public use or quasi-public
use, the damages, proceeds, and consideration for such acquisition to the extent
of the full amount of indebtedness upon this Deed of Trust and the note secured
hereby remaining unpaid are hereby assigned by the Grantor to the Beneficiary
and shall be paid forthwith to said Beneficiary, to be applied by it on account
of the indebtedness hereby secured.


17.           That it, the said Grantor, will not create or permit a lien to
exist against said land and premises inferior or superior to the lien of this
Deed of Trust..


18.           A breach of any promise in this Deed of Trust or in the note
secured hereby shall constitute a default hereunder, and if such default shall
continue for thirty (30) days after written notice as provided herein, then at
the option of the Beneficiary the entire indebtedness hereby secured shall
become due, payable, and collectible then and thereafter as the Beneficiary may
elect, regardless of the date of maturity.


19.           Any notice, demand or request required or permitted hereunder to
be given to the Grantor shall be sufficiently given if in writing and either (a)
sent to the owner of the land and premises last appearing on the records of the
Beneficiary by registered first class mail, postage prepaid at the address last
appearing on said records; or (b) delivered to or served upon an officer of the
owner or at the site of the mortgaged property upon the superintendent or
assistant superintendent of the owner, or upon a person performing the functions
of superintendent or assistant superintendent.


AND the said Grantor does hereby covenant for itself, its successors and
assigns, that it is seized of said land and premises in fee simple and has the
right to convey the same to the said Trustee, that the said Trustee shall have
quiet possession thereof, free from all encumbrances, and that it, the said
Grantor, will execute such further assurances of the said land and premises as
may be requisite.


20.           Notwithstanding the agreement and declaration hereinabove, that
certain articles of property shall be deemed to be real estate and affixed to
the realty covered by this Deed of Trust, to the extent that such agreement and
declaration may not be effective and that said articles may constitute Goods (as
said term is defined in the Uniform Commercial Code, this instrument in addition
to constituting a Deed of Trust covering all the realty shall also con­stitute a
security agreement, and Grantor does hereby grant a security interest in such
Goods, as collateral, in the holder of the Deed of Trust Note secured by this
Deed of Trust. This security interest in the Goods in granted to the secured
party in accordance with the Uniform Commercial Code The party hereto of the
first part acknowledges that it does execute the within instrument as a Deed of
Trust covering the realty described herein and also as a Security Agreement it
being the intention of the parties that this instrument also be deemed as a
Security Agreement and Financing Statement under the laws of she State of
Maryland to provide a security interest in said Goods of the party of the first
part.


That this Deed of Trust and the note secured hereby were executed and delivered
to secure monies advanced or to be advanced and to be used in the construction
of certain improvements on the lands herein described, in accordance with a
building loan agreement between the Beneficiary dated as of even date herewith,
which building loan agreement (except such part or parts thereof as maybe
inconsistent herewith) is incorporated herein by reference to the same extent
and effect as if fully set forth and made a part of this Deed of Trust, which
said building loan agreement Grantor hereby covenants to perform and if the
construction of the improvements to be made pursuant to said building loan
agreement shall not be carried on with reasonable diligence, or shall be
discontinued at any time for any reason other than strikes or lock-outs, the
Trustee, at the request and on behalf of the Beneficiary after due notice to the
Grantor or any subsequent owner, is hereby invested with full and complete
authority to enter upon the said premises, employ watchmen to protect such
improvements from depredation or injury, and to preserve and protect the
personal property therein, and to continue any and all outstanding contracts for
the erection and completion of said building or buildings, to make and enter
into contracts and obligations wherever necessary, either in its own name or in
the name of the Grantor, or other owner; and in the name and for the account of
the Beneficiary to pay and discharge all debts, obligations, and liabilities
incurred thereby. All such sums so advanced by and for the account of the
Beneficiary (exclusive of advances of the principal of the indebtedness secured
hereby) shall be added to the principal of the indebtedness secured hereby and
shall be secured by this Deed of Trust and shall be due and payable on demand
with interest at the rate specified in the note, but no such advances shall be
insured unless same are specifically approved by the Federal Housing
Commissioner prior to the making thereof. The principal sum, with interest and
other charges provided for herein shall, at the option of the Beneficiary or
holder of this Deed of Trust and the note secured hereby, become due and payable
on the failure of the Grantor, or owner, to keep and perform any of the
covenants, conditions, and agreements of said building loan agreement.  This
covenant shall be terminated upon the completion on the improvements to the
satisfaction of the Beneficiary and the making of the final advance as provided
in said building loan agreement.


That the improvements about to be made upon the premises conveyed by this Deed
of Trust and all plans and specifications comply with all municipal ordinances
and regulations made or promulgated by lawful authority, and that the same will
upon completion comply with all such municipal ordinances and regulations and
with the rules of the rating or inspection organization, bureau, association or
office having jurisdiction. In the event the Grantor shall at any time fail to
comply with such rules, regulations, and ordinances which are now or may
hereafter become applicable to the said premises, after due notice and demand by
the Beneficiary, thereupon the principal sum and all arrears of interest and
other charges provided for herein shall, at the option of the Beneficiary become
due and payable.


21.           Grantor covenants and agrees that so long as this Deed of Trust
and the said note secured hereby are insured, or held under the provisions of
the National Housing Act, it will not execute or file for record any instrument
which imposes a restriction upon the sale or occupancy of the mortgaged property
on the basis of race, color, creed or national origin; sex, familial status or
handicapping condition; and Grantor agrees to prohibit any form of
discrimination on the basis of race, creed, color, sex, familial status or
handicapping condition in connection with the mortgaged property. Upon any
violation of this undertaking, the Beneficiary may, at its option declare the
unpaid balance of the debt secured hereby immediately due and payable.


    22.            Notwithstanding any other provision contained in this Deed of
Trust, it is agreed that the execution of this Deed of Trust shall impose no
personal liability on the maker hereof for payment of the indebtedness evidenced
hereby and in the event of a default, the holder of this Deed of Trust shall
look solely to the property described in the Deed of Trust and to the rents,
issues and profits thereof in satisfaction of the indebtedness evidenced hereby
and will not seek or obtain any deficiency or personal judgment against the
maker hereof except such judgment or decree as may be necessary to foreclose and
bar its interest in the property and all other property mortgaged, pledged,
conveyed or assigned to secure payment of the Note, except as set out in this
Deed of Trust given to secure this indebtedness.




[SIGNATURE APPEARS ON NEXT PAGE]


IN WITNESS WHEREOF, the said party hereto of the first part has caused these
presents to be executed in its name by its Manager and its seal to be hereunto
affixed, all as of the day, month and year first hereinabove written.


GRANTOR:
GLENEAGLES APARTMENTS, LLC
a Delaware limited liability company


 
By:
AMERICAN HOUSING MANAGEMENT COMPANY

a Delaware corporation
its Manager


 
                                                                By:
______________________________

                                                                                       Matthew
Martin
 
                                                                       Chief
Financial Officer

 

 
STATE OF
MARYLAND                                                                     ]
                                                                                                                  ]
ss:
COUNTY OF ___________________                                             ]


I hereby certify that on this ____ day of January in the year 2009, before me, a
Notary Public in and for the said County and State, personally appeared Matthew
Martin, known to me to be the person who, being by me duly sworn, did say that
he is the Chief Financial Officer of AMERICAN HOUSING MANAGEMENT COMPANY, a
Delaware corporation, the Manager of GLENEAGLES APARTMENTS, LLC, a Delaware
limited liability company, executed the foregoing instrument and acknowledged to
me that he did so sign said instrument in the name of said limited liability
company on behalf of said limited liability company for the purposes therein
contained.




[SEAL]                                                        _____________________________________
                                                                                                Notary
Public
My commission expires _________________




Pursuant to the requirements of Section 3-104(f)(1) of the Real Property Article
of the Annotated Code of Maryland, this is to certify that the within Deed of
Trust was prepared by
(or under the supervision of) the undersigned Attorney at law.






_______________________________
David A. Barsky, Esq.
This document was prepared by
and after recording return to:


David A. Barsky, Esquire
Krooth & Altman, LLP
1850 M Street, N.W. , Suite 400
Washington, DC 20036
(202) 293-8200




STATE OF MARYLAND


Loan No. 052-35658


DEED OF TRUST


GLENEAGLES APARTMENTS, LLC
TO


CAPMARK FINANCE INC.




Received for Record     ____________, 2009,


at _____ o’clock __.m.


Same day recorder in Liber __________


No._______________ Folio ___& c.


One of the _____ Records of Harford County  and  examined per
_______________________________,


Clerk


Cost of Record $_______________
                                                               
                                                            HUD-92127-B (1-82)











Previous Editions are Obsolete HUD-94127-B (12-87)
Multifamily
 
 

--------------------------------------------------------------------------------

 



EXHIBIT “A”
LEGAL DESCRIPTION


Metes and Bounds Description
Gleneagles North Apartments
6th Election District
Charles County, Maryland




Being all of the lands conveyed by St. Charles Community, LLC. to St. Charles
Community, LLC., by deed dated November 21, 2008 and recorded among the Land
Records of Charles County, Maryland, in Liber 6731 Folio 196 and shown as Parcel
B on a plat entitled "Plat of Subdivision, Parcel B, Gleneagles Apartments" as
recorded in Plat Book 57, Plat 700 and Parcel B-1 on a Plat entitled "Plat of
Consolidation Parcel B-1, Billingsley Road" as recorded in Plat Book 57 Plat 689
and being more particularly described as follows:


Beginning at a point on the southerly right-of-way line of Billingsley Road, a
variable width right-of-way, recorded among the aforesaid Land Records in Plat
Book 48 Page 172 & 173 and by deed Liber 3317 Folio 153, said point being on the
easterly right-of-way line of St. Francis Drive, 40 feet from the centerline
thereof, as recorded among the aforesaid Land Records in Plat Book 57 Page 186
and by deed Liber 6431 Folio 525, thence leaving St. Francis Drive and running
with the southerly right-of-way line of Billingsley Road;


South 74° 33' 47" East 42.77 feet to the point of curvature of a curve
deflecting left having a radius of 3472.00 feet, an arc length of 32.12 feet, a
chord bearing and distance of


South 30° 31' 52" East 32.12 feet to the point of compound curvature, deflecting
left having a radius of 206.44 feet, an arc length of 51.41 feet, a chord
bearing and distance of


South 37° 55' 49" East 51.28 feet to the point of reverse curvature of a curve
deflecting right, having a radius of 234.36 feet, an arc length of 51.47 feet, a
chord bearing and distance of


South 38° 46' 23" East 51.37 feet to the point of curvature of a curve
deflecting left, having a radius of 3460.00 feet, an arc length of 459.00 feet,
a chord bearing and distance of


South 36° 16' 57" East 458.66 feet to the point of tangency thence,


South 40° 04' 58" East 548.96 feet to the point of curvature of a curve
deflecting right, having a radius of 471.75 feet, an arc length of 18.34 feet,
to a point on the westerly right-of-way line of St. Marie Drive, a 40 foot
right-of-way, as recorded among the aforesaid Land Records in Plat Book 57 Page
192, thence leaving the right-of-way line of Billingsley Road and running with
the westerly right-of-way line of St. Marie Drive,


South 04° 55' 02" West 58.89 feet to a point thence,


South 49° 55' 02" West 41.06 feet to the point of curvature of a curve
deflecting left, having a radius of 1040.00 feet, an arc length of 110.10 feet,
a chord bearing and distance of


South 46° 53' 04" West 110.05 feet to a point of tangency thence,


South 43° 51' 06" West 196.09 feet to a point thence,


South 88° 51' 06" West 34.85 feet to a point on the northerly right-of-way line
of St. Matthews Drive, a 60 foot right-of-way, as recorded among the aforesaid
Land Records in Plat Book 57 Page 186 and 187 and by deed Liber 6431 Folio 525,
thence leaving the right-of-way line of St. Marie Drive and running with the
northerly right-of-way line of St. Matthews Drive, along a curve deflecting
right, having a radius of 770.00 feet, an arc length of 88.22 feet, a chord
bearing and distance of


North 41° 06' 57" West 88.17 feet to a point of tangency thence,


North 37° 50' 01" West 162.59 feet to the point of curvature of a curve
deflecting right, having a radius of 970.00 feet, an arc length of 98.75 feet, a
chord bearing and distance of


North 34° 55' 01" West 98.71 feet to a point of tangency thence,


North 32° 00' 01" West 214.56 feet to the point of curvature of a curve
deflecting left, having a radius of 1030.00 feet, an arc length of 117.08 feet,
a chord bearing and distance of


North 35° 15' 24" West 117.01 feet to a point of tangency thence,


North 38° 30' 46" West 326.60 feet to the point of curvature of a curve
deflecting left, having a radius of 780.00 feet, an arc length of 225.06 feet, a
chord bearing and distance of


North 46° 46' 43" West 224.28 feet to a point on the aforesaid easterly
right-of-way line of St. Francis Drive; thence, leaving the right-of-way line of
St. Matthews Drive and running with the easterly right-of-way line of St.
Francis Drive


North 11° 42' 23" West 42.84 feet to the point of curvature of a curve
deflecting right, having a radius of 460.00 feet, an arc length of 210.41 feet,
a chord bearing and distance of


North 47° 47' 07" East 208.58 feet to a point of tangency thence,


North 60° 53' 21" East 167.45 feet to the point of beginning, containing 11.2845
Acres or 481,554 Sq. Ft. of land, more or less.



